MURDOCK, Judge,
concurring in the judgment of reversal only.
I believe the juvenile court’s August 4, 2005, order was properly entered. I conclude that the Indian Child Welfare Act is not applicable in this case. Even if it were, I conclude that “good cause” has been shown, “for the retention of state court jurisdiction,” see In re C.W., 239 Neb. 817, 826, 479 N.W.2d 105, 112 (1992), and that the child’s great aunt does not qualify as an “extended family member” under the act. Accordingly, as this court effectively did in its initial March 7, 2006, order in this case, I would reverse the trial court’s January 26, 2006, order without remanding the cause for any further hearing.